DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This action is Non-Final.

Drawings
The drawings are objected to because Figure 4 has text/features embedded in a black/gray box that does not comply with rule 1.84(p)(3):
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 1, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 17, 18, 19 are objected to because of the following informalities:  
Claim 1, last limitation “determining a degree of severity” should read “determining the degree of severity” as the preamble sets forth basis already. 
Claims 3 and 17 “wherein receiving an indication” should read “wherein receiving the indication”. 
Claims 4 and 18 “wherein determining a set of classifier outputs” should read “wherein determining the set of classifier outputs”. 
Claims 5 and 19, for each of the second through sixth classifiers, the repeated inputs should be “the”, i.e. “the age of the person” as these inputs are the same data (based on the disclosure) for each trained different severity classifiers.  
Claim 7 “a degree of severity” should read “the degree of severity”
Claims 8-10 “the artificial neural networks” should read “the respective different artificial neural networks”
Claim 10 “wherein determining an input” should read “wherein determining the input”
Claim 11 “an indication” (x2) should read “the indication”
Claim 12 “an indication” should read “the indication”
Claim 13 “a photoplethysmographic signal” should read “the photoplethysmographic signal”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-20, the limitations of “determining a set of classifier outputs corresponding to respective different degrees of severity, wherein each classifier output is determined using a respective different artificial neural network based on a corresponding set of inputs, wherein each set of inputs comprises (i) one or more of the determined at least one metrics descriptive of the blood oxygenation saturation during the period of time and (ii) one or more of the received at least one health-related statuses of the person” is rejected for lack of adequate written description for the scope being claimed. The scope claimed covers every type of artificial neural networking, but in view of the disclosure as filed applicant only has possession trained neural networks, i.e. supervised, yet the scope covers all types including LizardTech, in that the scope and the disclosure are not in concert. The rejection can be overcome by amending the independent claims to set forth that the neural networks are supervised/trained with training data or similar limitations. As claimed, one of skill would not have recognized applicant had possession of the claimed invention at the time the application was filed. The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
determining, based on the photoplethysmographic signal, at least one metric descriptive of the blood oxygenation saturation during the period of time (mental process, mathematical concept);
determining a set of classifier outputs corresponding to respective different degrees of severity, wherein each classifier output is determined using a respective different artificial neural network based on a corresponding set of inputs, wherein each set of inputs comprises (i) one or more of the determined at least one metrics descriptive of the blood oxygenation saturation during the period of time and (ii) one or more of the received at least one health-related statuses of the person (mathematical concept) 

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are: obtaining a photoplethysmographic signal, wherein the photoplethysmographic signal is related to a blood oxygenation saturation of the person during a period of time; receiving an indication of at least one health-related status of the person; non-transitory medium and computers to implement.
These limitations recite data gathering steps which are extra-solution activities, and the mere recitation of computer structures merely used as a tool to implement the exception(s). These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo

Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are:
obtaining a photoplethysmographic signal, wherein the photoplethysmographic signal is related to a blood oxygenation saturation of the person during a period of time;

Such limitations related to the sensors/sensed data are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these sensor structures are conventional off the shelf oximeters, for example known from US 5,482,036, US 2014/0171769, Van Slyke, US 2011/0077484, and in general are generic sensors in generic locations producing the expected photoplethysmographic (PPG) related data signals. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are merely directed to further abstractions (A more specific abstraction is still an abstraction), further data gatherings, and mere generic therapy claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations. It is noted that should claim 7 specify specific therapeutic response and were amended into the independent claims, such features would overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 11, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over El-Solh et al. (El-Solh, US 6,839,581) in view of Asada et al. (Asada, US 5,463,548).

obtaining a photoplethysmographic signal, wherein the photoplethysmographic signal is related to a blood oxygenation saturation of the person during a period of time (see entire document, especially abstract, col. 4. necessary that the oximeter is producing PPG as oximeter is known to generate a PPG signal which oxygen saturation is derived from: OFFICIAL NOTICE); 
determining, based on the photoplethysmographic signal, at least one metric descriptive of the blood oxygenation saturation during the period of time (see entire document, especially abstract, cols. 4. 13-14 oxygen saturation data used to define parameters such as power. Examples 2-3); 
receiving an indication of at least one health-related status of the person (see entire document, especially Examples 2-3, col. 12 lines 29-44 at least actual dx reads on this limitation; in addition see rejection of claims 3 and 17 as US 6,083,173 is an incorporation by reference document to the specification which contains numerous health status data used for classifying); 
determining a set of classifier outputs corresponding to respective different degrees of severity based on a corresponding set of inputs, wherein each set of inputs comprises (i) one or more of the determined at least one metrics descriptive of the blood oxygenation saturation during the period of time and (ii) one or more of the received at least one health-related statuses 
Thus, El-Solh teaches the use of multiple outputs generated by a neural network and does not directly teach such based on multiple neural networks including the limitations of wherein each classifier output is determined using a respective different artificial neural network based on a corresponding set of inputs, wherein each set of inputs comprises (i) one or more of the determined at least one metrics descriptive of the blood oxygenation saturation during the period of time and (ii) one or more of the received at least one health-related statuses of the person.
Asada teaches a similar system for diagnosing patient conditions by using artificial neural networks (see title, abstract), and includes teachings of common neural network design alternatives, and includes teaching that “If a neural network has multiple output units, it can be replaced with an equal multiple of parallel neural networks that have the same number of input units but have only one output unit” (see col. 9 lines 49-53) which reasonably teaches the claimed features lacking from El-Solh. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify El-Solh from one neural network with multiple outputs to multiple neural networks with single outputs as an obvious substitution of one known neural network design with another to yield predictable results of generating different outputs of patient diagnosis based on trained neural network.
Regarding claims 4 (and 18), the limitations are met by El-Solh in view of Asada, where El-Solh teaches three distinct levels of sleep disturbances (see table 4, incorporated by reference US 6,083,173 uses four), and Asada suggests neural networks can be used to diagnose any number of desired diseases (see col. 9 lines 49-57), but the combination does not directly teach In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 

Regarding claim 11, the limitations are met by El-Solh in view of Asada, where El-Solh teaches receiving an indication of at least one health-related status of the person comprises receiving an indication of the at least one health-related status of the person (see entire document, especially col. 12 lines 29-44; in addition see rejection of claims 3 and 17 as US 6,083,173 is an incorporation by reference document to the specification which contains numerous health status data used for classifying received by questionnaire), but does not teach directly the usage of a database. Asada in another aspect related to training neural networks teaches the usage of databases for collecting the data used for training (see col. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a database to accumulate data used to train a neural network in order to aggregate an extensive amount of data.
Regarding claim 13, the limitations are met by El-Solh in view of Asada, where El-Solh teaches obtaining a photoplethysmographic signal comprises operating a pulse oximeter to generate the photoplethysmographic signal (see entire document, especially abstract, col. 4. .

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over El-Solh et al. (El-Solh, US 6,839,581) in view of Asada et al. (Asada, US 5,463,548) as applied to claims 1 and 15 above, and further in view of Ochs et al. (Ochs, US 2014/0171769).
Regarding claims 2 and 16, the limitations are met by El-Solh in view of Asada, except the limitations of wherein determining, based on the photoplethysmographic signal, at least one metric descriptive of the blood oxygenation saturation during the period of time comprises determining, based on the photoplethysmographic signal, at least one of: (i) a minimum blood oxygenation saturation during the period of time; (ii) a percent of the period of time during which the blood oxygenation saturation is below 70%; (iii) a percent of the period of time during which the blood oxygenation saturation is below 75%; (iv) a percent of the period of time during which the blood oxygenation saturation is below 80%; (v) a percent of the period of time during which the blood oxygenation saturation is below 85%; (vi) a percent of the period of time during which the blood oxygenation saturation is below 90%; or (vii) a percent of the period of time during which the blood oxygenation saturation is below 95% are not directly taught.
Ochs teaches a similar system for monitoring patient oxygen saturation in classifying sleep disturbances (see title and abstract) by use of neural networks (see summary), wherein input to the neural network can include data of minimum or nadir (see entire document, especially [0111] relative change in nadir metric, nadir is minimum which reasonably reads on a minimum blood oxygenation saturation during the period of time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over El-Solh et al. (El-Solh, US 6,839,581) in view of Asada et al. (Asada, US 5,463,548) as applied to claims 1 and 15 above, and further in view of Grant et al. (Grant, US 6,083,173).
Regarding claims 3 and 17, the limitations are met by El-Solh in view of Asada, where El-Solh incorporates by reference Grant (see col. 9 lines 65-67). Grant teaches a similar system of an artificial neural network for predicting respiratory disturbances, and includes teaching of acquiring persons health related statuses wherein receiving an indication of at least one health-related status of the person comprises receiving an indication of at least one of: (i) an age of the person; (ii) a body mass index of the person; (iii) a neck circumference of the person; (iv) a frequency of snoring exhibited by the person; (v) a frequency of falling asleep while driving exhibited by the person; (vi) a frequency of falling asleep while inactive in a public place exhibited by the person; (vii) a frequency of falling asleep while sitting and talking exhibited by the person; (viii) a sex of the person; (ix) a diastolic blood pressure of the person; or (x) a systolic blood pressure of the person (see entire document, especially Figure 1-4, col. 2-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including additional patient inputs into neural networks in order to achieve .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over El-Solh et al. (El-Solh, US 6,839,581) in view of Asada et al. (Asada, US 5,463,548) as applied to claim 1 above, and further in view of Eklund et al. (Eklund, US 2003/0000528).
Regarding claim 7, the limitations are met by El-Solh in view of Asada, except the limitations of based on the determining a degree of severity of sleep disordered breathing of the person, providing a therapeutic intervention to the person is not directly taught.
Eklund teaches a similar system which relies on an ANN to detect and treat disordered breathing (see abstract), including sensing patient oxygen saturation (see [0110]) and includes based on the determining a degree of severity of sleep disordered breathing of the person, providing a therapeutic intervention to the person (see entire document, especially [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of providing therapeutic response to a patient in response to a breathing disturbance in order to remedy the disturbance and allow for better quality of sleep.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over El-Solh et al. (El-Solh, US 6,839,581) in view of Asada et al. (Asada, US 5,463,548) as applied to claim 8 above, and further in view of Horesh et al. (Horesh, US 2015/0161987).
Regarding claim 9, the limitations are met by El-Solh in view of Asada, except the limitation of wherein training the artificial neural networks comprises using backpropagation and 
However, Horesh teaches a similar system which trains deep neural networks (see title and abstract), and teaches the usage of optimization techniques which include back propagation and LBFGS which reasonably teach the features training the artificial neural networks comprises using backpropagation and a limited memory Broyden-Fletcher-Goldfarb-Shanno algorithm to optimize the artificial neural networks relative to an area under a receiver operating characteristic curve of the artificial neural networks (see entire document, especially [0080], [0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of optimizing neural networks.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over El-Solh et al. (El-Solh, US 6,839,581) in view of Asada et al. (Asada, US 5,463,548) as applied to claim 8 above, and further in view of Are et al. (Are, US 2017/0140114).
Regarding claim 10, the limitations are met by El-Solh in view of Asada, where El-Solh teaches the usage of classification tree (see abstract), but is silent to random forest classification in the limitations training the artificial neural networks comprises determining an input set for each of the artificial neural networks, wherein determining an input set for a particular neural network comprises using a random forest method to select (i) one or more of the determined at least one metrics descriptive of the blood oxygenation saturation during the period of time and (ii) one or more of the received at least one health-related statuses of the person.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over El-Solh et al. (El-Solh, US 6,839,581) in view of Asada et al. (Asada, US 5,463,548) as applied to claim 1 above, and further in view of Devries et al. (Devries, US 2017/0249445).
Regarding claim 12, the limitations are met by El-Solh in view of Asada, where El-Solh teaches receiving an indication of at least one health-related status of the person comprises receiving an indication of the at least one health-related status of the person (see entire document, especially col. 12 lines 29-44; in addition see rejection of claims 3 and 17 as US 6,083,173 is an incorporation by reference document to the specification which contains numerous health status data used for classifying received by questionnaire), but does not teach directly operating a user interface to receive user input indicative of the at least one health-related status of the person.
Devries teaches a similar system utilizing data for training machine learning such as neural networks (see [0002], [0081]), and includes using user interface device to receive health data (see entire document, especially [0035], [0114]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using a user interface device to receive input of user(s) demographics in order to train or utilize a neural network that relies on such information for determining diagnostic information of the patient.

Claims 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over El-Solh et al. (El-Solh, US 6,839,581) in view of Asada et al. (Asada, US 5,463,548)  as applied to claims 1, 15 above, and further in view of Van Slyke et al. (Van Slyke, US 2011/0077484).

Van Slyke teaches a similar sensing system for measuring PPG signals and then processing such signals to determine oxygen saturation (see abstract), and includes removing noisy signals through the usage of neural networking which reasonably teaches the features of applying an artificial neural network to the photoplethysmographic signal to identify artifacts within the photoplethysmographic signal; and removing the identified artifacts from the photoplethysmographic signal to generate a filtered photoplethysmographic signal, wherein determining, based on the photoplethysmographic signal, at least one metric descriptive of the blood oxygenation saturation during the period of time comprises determining the at least one metric descriptive of the blood oxygenation saturation during the period of time based on the filtered photoplethysmographic signal (see entire document, especially abstract, [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of removing artifacts from PPG signals in order to increase the accuracy of measurements such as oxygen saturation.

Conclusion
No prior art rejections have been applied to claims 5-6, 19 due to the specific inputs fed into and relied upon in the artificial neural network for generating the claimed results present in the claims and with the features in the claims upon which they depend, however, the claims are not in condition for allowance due to the outstanding rejection of the claims under 35 U.S.C. 112/101.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diab et al. (US 5,482,036) teaches relationship of oximeter, plethysmography, oxygen saturation related to the official notice in the rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791